Citation Nr: 1746030	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-30 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition, including ischemic heart disease.

3.  Entitlement to service connection for vertigo, secondary to service-connected tinnitus, hearing loss and PTSD.

4.  Entitlement to service connection for right upper extremity peripheral neuropathy.

5.  Entitlement to service connection for left upper extremity peripheral neuropathy.

6.  Entitlement to service connection for right lower extremity peripheral neuropathy.

7.  Entitlement to service connection for left lower extremity peripheral neuropathy.

8.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Lincoln, Nebraska and Chicago, Illinois.  By a rating action in September 2010, the Lincoln, Nebraska RO denied the Veteran's claim of entitlement to service connection for vertigo.  Subsequently, in a November 2013 rating action, the Chicago, Illinois RO denied the Veteran's attempt to reopen the claims of entitlement to service connection for erectile dysfunction, secondary to PTSD and service connection for a heart condition; that rating action also denied the Veteran's claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, entitlement to a rating in excess of 50 percent for PTSD, and entitlement to a TDIU.  He perfected a timely appeal to those decisions.  

The Board notes that the November 2013 rating action denied the claim for increased ratings for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement (NOD) with the denial of an increased rating for bilateral hearing in March 2014, and an NOD with the denial of a higher rating for tinnitus in June 2014.  Subsequently, statements of the case (SOCs) addressing those issues were issued in February and March 2016.  However, in his substantive appeal (statement in lieu of a VA Form 9), received in April 2016, the Veteran indicated that he was not appealing the ratings assigned for bilateral hearing loss and tinnitus.  38 C.F.R. §§ 20.200, 20.202 (2016).  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  In a January 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.  

2.  The evidence received since the January 2009 denial is cumulative or redundant of evidence previously of record, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for erectile dysfunction, including as secondary to service-connected PTSD.  

3.  In a January 2009 decision, the RO confirmed a previous denial of service connection for a heart condition, claimed as secondary to service-connected PTSD.  The Veteran was notified of the decision and his appellate rights, but did not initiate an appeal within one year of notification of the decision.  

4.  The evidence received since January 2009 does not, by itself or when considered with previous evidence of record relate to an unestablished fact necessary to substantiate the claim for service connection for a heart condition, to include as secondary to PTSD.  

5.  The Veteran's benign paroxysmal positional vertigo was not shown in service or for many years thereafter and it is not related to service or to his service-connected tinnitus, bilateral hearing loss or PTSD.  

6.  The Veteran served in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to Agent Orange or other herbicide agents during that time.  

7.  Peripheral neuropathy of the upper and lower extremities did not have onset during active service, did not manifest within one year of separation from service, and is not etiologically related to military service, to include exposure to Agent Orange.  

8.  The Veteran's PTSD has been manifested by depression, anxiety, chronic sleep impairment, irritability, panic attacks, social isolation, and Global Assessment of Functioning (GAF) scores ranging from 58-65, resulting in a disability picture that more nearly approximates that of occupational and social impairment, with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  The evidence does not show deficiencies in most areas such work, school, family relations, judgment, thinking, or mood; his PTSD does not result in total occupational and social impairment.  

9.  The Veteran's service-connected disabilities, alone, do not preclude substantially gainful employment consistent with his education and previous work experience.  

CONCLUSIONS OF LAW

1.  The January 2009 rating decision denying service connection for erectile dysfunction, to include as secondary to PTSD, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  The criteria for reopening a claim of entitlement to service connection for erectile dysfunction, to include as secondary to PTSD have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  

3.  The January 2009 rating decision denying service connection a heart condition, to include as secondary to PTSD, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

4.  The criteria for reopening a claim of entitlement to service connection for a heart condition, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  

5.  The criteria for service connection for benign paroxysmal positional vertigo, to include as secondary to tinnitus, hearing loss or PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

6.  The criteria for service connection for peripheral neuropathy of the upper and lower extremities, as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2016).  

7.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  

8.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16, 4.19 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in October 2009, March 2010, July 2010 and October 2013.  

It also appears that all obtainable relevant evidence identified by the Veteran claims has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

With respect to the claim for service connection for peripheral neuropathy of the upper and lower extremities, the Board notes that a review of the Veteran's service records contains no evidence of a neurology condition involving the extremities; and, the Veteran has provided no pertinent information regarding the onset being traceable to service.  The Veteran has merely asserted that he has peripheral neuropathy due to exposure to Agent Orange.  Such a conclusory generalized statement is not enough to be considered an indication of an association between service and his claimed disability.  See Waters v. Shinseki, 601 F,3d 1274, 1279 (Fed. Cir. 2010).  Therefore, it is not necessary for VA to schedule the Veteran for an examination on those issues.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has been afforded VA examinations on the other issues on appeal; and, the examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  


II.  Pertinent Laws, Regulations, and Court Precedents-New and Material evidence.

Generally, a claim which has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1100 (2016).  .

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C.A. § 7105 (b)(1) (West 2014); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103 (2016).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. § 20.200 (2009)

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c) (4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  


A.  Analysis-Claim to reopen-S/C-Erectile Dysfunction.

Historically, the Veteran initially filed a claim for service connection for erectile dysfunction, secondary to PTSD in October 2008.  The records reflect that a rating in February 2008 granted service connection for PTSD, effective February 13, 2007.  In a statement in support of claim (VA Form 21-4138), dated in October 2008, the Veteran reported that he was having difficulty with ED and this is directly due to his service-connected PTSD.  At that time, the record included the Veteran's service treatment records (STRs), which were negative for any clinical finding or diagnosis of erectile dysfunction.  

Also submitted in support of the claim was a medical statement from Dr. R. A. F., at the VA mental health clinic, dated in December 2008, indicating that the Veteran had several medical illnesses that were more likely to be primary cause of erectile dysfunction in older male, including his hypertension, BPH, and coronary artery disease, s/p ? mild heart attack in 1992.  The examiner explained that it is possible that the Veteran's PTSD symptoms interfered with his relationship with his wife and that indirectly had a negative impact on his sexual functioning.  

By a rating action in January 2009, the RO denied the claim for service connection for erectile dysfunction as secondary to the service-connected PTSD because there was no evidence of a connection to service or any evidence that the condition was due to, caused by, a result of, or aggravated by PTSD.  The Veteran was notified of this decision and of his appellate rights by letter dated January 21, 2009.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  

Consequently, as no timely NOD or new and material evidence was received during the appeal period following the January 2009 notice of determination, that decision became final.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2016).  New and material evidence is therefore required to reopen the claim of service connection for erectile dysfunction secondary to PTSD.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.  

The Veteran's request to reopen his claim of service connection for erectile dysfunction (VA Form 21-4138) was received in February 2012.  In that statement, the Veteran maintained that his erectile dysfunction was due to his existing service-connected PTSD.  

The evidence received since the January 2009 denial consist of medical records, VA as well as private treatment reports, from Social Security Administration (SSA), dated from January 2007 to May 2009.  During a clinical visit in August 2007, the Veteran was evaluated for hypertension; the examiner noted that the Veteran also complained about erectile dysfunction.  Among these records is a duplicate of the December 2008 medical statement from Dr. R. A. F., suggesting that it was possible that the Veteran's PTSD symptoms interfere with relationship with his wife, which indirectly impacts his sexual functioning.  

Also considered in conjunction with the Veteran's request to reopen his claim was the report of a VA examination dated in October 2013; the report noted a diagnosis of erectile dysfunction.  The examiner opined that the Veteran's erectile dysfunction /impotence is not secondary to or related to his PTSD.  The examiner explained that the Veteran's erectile dysfunction is of organic origin, meaning that there is a physical/biologic reason for it.  The examiner noted that PTSD is a mental health diagnosis and does not lead to a physical/biologic condition of erectile dysfunction/impotence.  The examiner opined that the Veteran's erectile dysfunction/impotence is due to some other cause rather than due to PTSD.  He further opined that the Veteran's PTSD does not aggravate his ED/impotence for the same rationale.  

Subsequently, in February 2016, the Veteran's claims folder was forwarded to a VA examiner for review and opinion regarding the etiology of the erectile dysfunction.  The examiner noted that the Veteran has multiple organic risk factors for erectile dysfunction which are much more likely to have caused his ED.  Therefore, he concluded that the Veteran's erectile dysfunction has not been aggravated beyond its natural progression by his service-connected PTSD.  

The Board finds that all of this evidence is "new" as it has not been previously considered.  However, after review, the Board determines that none of it is "material" to an unestablished fact necessary to support the Veteran's claim.  That is, the evidence received since the January 2009 determination does not provide competent and probative evidence to support the Veteran's contentions that his erectile dysfunction was caused or aggravated by PTSD.  The newly added VA examination reports merely continue to show that the Veteran has complained of erectile dysfunction; however, they conclude that the erectile dysfunction is not caused or aggravated by service or his service-connected PTSD.  

Thus, the additional evidence does not raise a reasonable possibility that the Veteran's erectile dysfunction was caused or aggravated by his service-connected PTSD, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that new and material evidence to reopen the claim for service connection for erectile dysfunction, claimed as secondary to service-connected PTSD has not been received.  As such, the requirements for reopening the claim are not met.  


B.  Analysis-Claim to reopen S/C-Heart Condition.

In a February 2008 rating decision, the RO denied service connection for a heart condition based on a finding that there was no evidence of a heart condition in service or a current diagnosis of a heart disorder. The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2016).

The evidence considered at the time of the February 2008 rating decision included service treatment records (STRs), VA treatment records, the Veteran's lay statements, private hospital reports, and VA examination reports.  

The records noted that the Veteran served on active duty from December 1967 to May 1971; he was awarded the National Defense Service Medal, the Vietnam Service Medal, the Bronze Star and the Republic of Vietnam Campaign Medal.  The STRs, including the enlistment examination, conducted in July 1967 and the separation examination, dated in April 1971, are negative for any complaints or findings of a heart condition.  Clinical evaluation of the heart and chest x-rays were reported to be normal both in July 1967 and in April 1971.  

The RO also considered private treatment reports from Rockford Health Physicians dated from January 2007 to June 2007.  These records show that the Veteran received clinical attention and treatment for a psychiatric disorder, diagnosed as PTSD and hypertension.  These records do indicate that the Veteran had exposure to Agent Orange.  They also reported a past history of "mild MI" in 1992.  These records do not reflect a diagnosis of heart disease.  Also submitted in support of the claim was a treatment report from Dr. Jose Montes, dated in May 2007, indicating that the Veteran was seen for evaluation of depression.  During the evaluation, the Veteran reported a past medical history of having had a "mild MI" in 1992; he indicated that he had an angiogram, though it was negative, and he was sent home.  

Of record were VA progress notes dated from April 2007 to February 2008 reflecting treatment for unrelated disabilities.  These records do not reflect any complaints or findings of a heart condition.  

In a statement in support of claim, dated in June 2007, the Veteran indicated that he did not have any problems with his heart while on active service, other than burning, fluttering, and palpitations while in combat.  

By a rating action in February 2008, the RO denied the Veteran's claim for service connection for heart condition based on a finding that no such condition was noted during military service or within the applicable presumptive period after service.  

The Veteran's claim to reopen his claim for service connection for a heart condition was most recently denied in a In January 2009, the RO confirmed its previous denial of the Veteran's claim of entitlement to service connection for a heart condition, claimed as secondary to PTSD.  The decision was based on a finding that the evidence did not show that a heart condition was due to, caused by, a result of, or permanently aggravated by the service-connected PTSD.  

The evidence considered at the time of the January 2009 rating decision included VA progress notes dated from March 2008 through December 2008, and private treatment reports.  These records essentially continued to report a past medical history of cardiac artery disease, status post mild heart attack in 1992.  The Veteran was notified of the denial of the claim and of his appellate rights.  The Veteran did not appeal the decision or submit new and material evidence; thus, the decision is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.303, 20.1003 (2016).  

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the previous decision that denied the Veteran's claim for service connection for heart disease to include as due to exposure to Agent Orange or service-connected PTSD.  

The evidence received since the prior final denial includes VA treatment records dated from January 2007 to May 2011; private treatment records from Rockford Health System dated from January 2007 to June 2007; treatment report from Hoffman Estates Medical Center, dated in April 1997; report of an echocardiogram from Rockford Gastroenterology dated in January 2010; and a private hospital report from Humana Hospital Hoffman Estates dated in October 1992, medical records from SSA, additional lay statements from the Veteran, and a VA examination report.  

The newly submitted evidence also included a private hospital report from Humana Hospital, dated in October 1992, indicating that the Veteran was seen on October 16, 1992 with complaints of gas pain in the epigastric area; it was associated with lightheadedness but no palpitations.  It was noted that the Veteran was admitted with chest pain; the nature of this pain may be cardiac in origin, however, there are also some atypical features.  He was seen in consultation on October 17, 1992 at which time it was noted that he was admitted with one hour of precordial heavy chest discomfort which occurred while sitting at his desk, associated with shortness of breath yesterday afternoon which resolved after sublingual after sublingual nitroglycerin administration in the emergency room, since he had no further pain.  The impression was chest pain, suspect a nontransmural myocardial infarction.  On October 19, 1992, the Veteran underwent cardiac catheterization which was reported to be normal.  

With respect to the Veteran's lay statement dated in April 2011, it is cumulative of evidence that was previously of record.  In this regard, the Veteran's lay statement merely repeats and summarizes his contentions that he suffered a heart attack in the past which was caused by his exposure to Agent Orange in military service.  Cumulative or redundant evidence is not new.  38 C.F.R. § 3.156 (a).  

Finally, the Board finds that the treatment records submitted in support of the claim to reopen do not relate to an unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  Particularly, the additional evidence does not show that the Veteran currently has a diagnosis of a heart disorder.  While the private hospital report from Humana dated in October 1992 shows that it was thought that the Veteran may have had a heart attack, a cardiac catheterization on October 19, 1992 was normal with no finding of cardiac abnormality.  Moreover, in conjunction with the Veteran's request to reopen his claim for service connection for a heart condition, a heart examination was conducted in May 2010.  Following the examination, the VA examiner concluded that no current heart condition was shown, and the Veteran's current stress test showed a normal heart with no evidence of current or previous heart disease.  Thus, these records do not support a finding that the Veteran currently has a heart disorder.  

Ultimately, the Veteran has provided no new evidence suggesting that he has a currently diagnosed heart condition.  As the evidence submitted since the prior final denial does not relate to the bases of that denial, the requirements of 38 C.F.R. § 3.156 (a) have not been met, and the previous decision to deny reopening a claim for service connection for heart disease to include as due to exposure to Agent Orange or as secondary to PTSD is not reopened.  38 U.S.C.A. § 5108.  Moreover, inasmuch as the Veteran has not fulfilled this threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


III.  Factual background & Analysis-S/C Vertigo, secondary to tinnitus.

The Veteran essentially contends that he developed vertigo as a result of his service-connected tinnitus, hearing loss and PTSD.  

It is noteworthy that service connection for PTSD was granted and a 30 percent rating was assigned in a February 2008 rating action; subsequently, a June 2009 rating decision granted service connection for bilateral hearing loss and tinnitus, rated as 0 percent and 10 percent, respectively.  

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U S C § 1110.  To establish service connection for a present disability, a Veteran must show "(1) the existence of a present disability (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" the so called "nexus" requirement. Shedden v Principi, 381 F 3d 1163, 1167 (Fed Cir 2004); Holton v Shinseki, 557 F 3d 1362 (2009).  

The Veteran was denied entitlement to service connection for vertigo in a September 2010 rating decision.  Significantly, the Veteran has not alleged that he was ever treated for vertigo while on active duty.  Rather, the Veteran has specifically alleged that his vertigo is secondary to his service-connected disabilities, including tinnitus.  

Service connection may be granted for a condition on a "secondary" theory of entitlement if the condition is shown to have been caused or aggravated by a condition for which service connection has already been established.  See 38 C.F.R. § 3.310 (2016).  The term "aggravated" in this context means that, although the secondary condition was not caused by the service-connected condition, the secondary condition was chronically worsened by the service-connected condition.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

After review of the evidentiary record, the Board finds that service connection is not warranted for vertigo, including as secondary to tinnitus, bilateral hearing loss and/or PTSD.  Significantly, the STRs are negative for any complaints or treatment for vertigo or dizziness.  The Veteran's April 1971 separation examination does not reflect symptoms of vertigo.  The Veteran denied having, or ever having had, a history of dizziness or fainting spells in a report of medical history associated with this examination.  Therefore, there is no in-service evidence of vertigo or any associated symptomatology.  

The post-service treatment records, including VA as well as private treatment records, essentially show that the Veteran received clinical attention for several physical disabilities, a psychiatric disorder, diagnosed as PTSD, tinnitus and complaints of dizziness.  Among the records is a VA outpatient treatment report, dated June 7, 2010, indicating that the Veteran was seen for a follow up evaluation.  It was noted that the Veteran was recently seen at a local emergency room due to dizziness and was diagnosed with vertigo.  He was treated with Meclizine and got better.  The assessment was history of dizziness, better now, continue Meclizine as needed.  

In July 2010, the Veteran's claims file was referred to a VA examiner for review and an opinion regarding the etiology of the claimed vertigo.  Following a review of the Veteran's claims folder, including the May 2009 audio examination, the VA examiner opined that the Veteran's vertigo was not caused by or aggravated by his service-connected tinnitus.  The examiner explained that, while there are some medical conditions that cause vertigo, tinnitus, and hearing loss, noise exposure was not one of the conditions associated with vertigo.  The examiner further stated that tinnitus and hearing loss that are attributed to noise exposure are not known to cause or aggravate vertigo.  

During a clinical visit in March 2011, the Veteran indicated that he continued to have episodes of dizziness that can be disabling; he stated that, while they don't occur daily, he still has them.  The assessment was dizziness.  The Veteran was subsequently seen in a neurology clinic in May 2011 with complaints of vertigo; he noted that the condition has been an intermittent problem for years.  The pertinent diagnosis was peripheral vertigo, no evidence of central symptoms.  

On the occasion of a recent VA examination in February 2016, the Veteran reported a history of vertigo beginning in 2009 when he had an acute episode causing him to present to the emergency department.  The Veteran reported experiencing two distinct episodes of vertigo; one type occurs without warning, typically with movement, such as rolling over in bed.  The second type of episode is also associated with the room spinning and "feeling drunk," with a loss of balance; he noted that this will cause him to lay on the floor until he can be helped into bed.  The Veteran maintained that this is associated with tinnitus (high pitched, and also describes crickets and clicks), aural fullness, nausea and headaches.  It was noted that the Veteran experiences tinnitus one to four times per month and vertigo similar frequency.  The pertinent diagnosis was benign paroxysmal positional vertigo (BPPV).  The examiner opined that the Veteran's BPPV is less likely than not due to or the result of tinnitus; he also opined that BPPV is less likely than not due to or the result of hearing loss; finally, the examiner opined that BPPV is less likely than not due to or the result of PTSD.  The examiner explained that most cases of BPPV are idiopathic or related to head trauma; he noted that BPPV is also thought potentially related to certain vestibular pathology, including Meniere's, vestibular neuronitis, otologic surgery or sudden sensorineural hearing loss.  The examiner further explained that hearing loss, tinnitus and PTSD are not known to cause BPPV.  

The Veteran's claims folder was referred to a VA otolaryngologist for opinion in February 2016.  Following a review of the claims folder, the examiner stated that the Veteran's BPPV was not likely caused by or aggravated by his service-connected tinnitus, hearing loss, or PTSD.  The examiner explained that BPPV is caused by canalithiasis, essentially small calcium deposits free floating in the semicircular canal of the inner ear.  Most cases of BPPV are idiopathic or related to head trauma. BPPV is also thought potentially related to certain vestibular pathology, including Meniere's, vestibular neuronitis, otologic surgery or sudden sensorineural hearing loss.  The episodes are provoked by head movements, not his service connected conditions.  

In light of the foregoing, the Board finds that service connection is not warranted for vertigo.  Significantly, as noted above, the STRs do not reflect any complaints of, treatment for, or a diagnosis related to vertigo while in service.  Significantly, the Veteran's separation physical examination in April 1971 fails to document any complaints of or observed symptoms related to vertigo.  Indeed, as was noted above, the Veteran has not asserted that vertigo has existed since active duty service, but rather that it began in 2009, more than 38 years after leaving active duty.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  Moreover, there is no probative evidence that the Veteran's vertigo is shown to be causally or etiologically related to service.  In fact, in July 2010, a VA examiner stated that, while there are some medical conditions that cause vertigo, tinnitus, and hearing loss, noise exposure was not one of the conditions associated with vertigo.  Accordingly, the Board finds that service connection on a direct basis is not appropriate.  38 C.F.R. §§ 3.303, 3.304.  

With respect to the claim on a secondary service connection basis, as noted above, the record indicates that the Veteran is service connected for bilateral hearing loss, tinnitus, and PTSD.  However, there is no competent evidence of record relating the Veteran's vertigo to his service-connected hearing loss, tinnitus or PTSD.  Rather, following a VA examination in February 2016, the VA examiner stated that BPPV is less likely than not due to or the result of PTSD, tinnitus, or hearing loss.  The examiner further explained that hearing loss, tinnitus and PTSD are not known to cause BPPV.  In another opinion by a VA otolaryngologist in February 2016, the examiner stated that the Veteran's BPPV was not likely caused by or permanently aggravated by his service-connected tinnitus, hearing loss, or PTSD.  The opinions were provided after a review of the Veteran's claims file, and interview and physical examination of the Veteran, and provided by a professional competent to opine as to the etiology of the claimed disorder.  Thus, the Board finds that the VA examinations are the most probative evidence of record, and are against the Veteran's claim for service connection for vertigo, to include as secondary to service-connected tinnitus, hearing loss, and PTSD.  

The Board acknowledges the Veteran's statements indicating that he has had problems with vertigo since 2009, and his belief that his condition is due to his service-connected disabilities.  The Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau, 492 F.3d 1372; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to report symptoms of dizziness, he has not demonstrated that he has the medical expertise to diagnose a disability of the inner ear, such as vertigo or Meniere's disease.  An opinion as to its etiology is equally complex, especially given that he began to experience symptoms approximately 38 years after separation from service and the onset of his hearing loss and tinnitus.  Accordingly, the Veteran's contentions are accorded no probative weight and, as such, have been outweighed by the more probative February 2016 VA examiner's opinion.  

In sum, the Board must find that entitlement to service connection for vertigo is not warranted as the probative evidence of record shows no nexus between the Veteran's current vertigo and service or his service-connected bilateral hearing loss, tinnitus, or PTSD.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for vertigo.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).  

IV.  Factual background & Analysis-S/C PN of the upper and lower extremities.

The Veteran maintains that he developed peripheral neuropathy in his upper and lower extremities as a result of exposure to Agent Orange during his period of active service in Vietnam.  The record does indicate that the Veteran served on active duty from October 1967 to May 1971; and, he was awarded the Vietnam Service Medal, the Republic of Vietnam Campaign Medal, and the Bronze Star.  

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for peripheral neuropathy if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Certain diseases associated with Agent Orange exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent, including that found in Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied. Such diseases include early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307 (a)(6)(ii).

The Board notes that effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 54,763  (Sept. 6, 2013).  It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it was noted it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection.  

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309 (e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309 (e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303 (d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After reviewing the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, including as due to exposure to Agent Orange.  

The Board notes that the record does not reflect, and the Veteran has not contended, that peripheral neuropathy of the upper and lower extremities began in service or until many years after service.  Significantly, the STRs reflect no complaints, findings or treatment for numbness or tingling or any neurological symptoms or conditions of the upper and lower extremities.  In fact, at the time of his separation examination in April 1971, clinical evaluation of the upper and lower extremities, and neurologic system was reported as normal.  

Post service treatment records, VA as well as private treatment reports, reflect that the Veteran was initially seen for complaints of numbness, tingling, and the sensation of coldness in his hands and feet in August 2010, at which time he reported that he first noticed those symptoms 2-3 months prior; the diagnosis was small fiber peripheral neuropathy; the examiner stated that the neuropathy was likely idiopathic.  In late August 2010, the Veteran was again seen for complaints of tingling and numbness.  The Veteran indicated that he had been having some coldness feeling in his hands and finger, with some tingling and questionable numbness in both feet; he reported that those symptoms have been more pronounced in the past month.  On evaluation, it was noted that there was subjective feeling of numbness to hands and feet.  The assessment was neuropathy to hand/feet; it was noted that the symptoms were possibly related to renal, BS and TSH.  

In this regard, the Board notes that the Veteran is not entitled to service connection for peripheral neuropathy of the bilateral upper and lower extremities on a presumptive basis.  There is no competent evidence that his diagnosed peripheral neuropathy first manifested during active service or within one year of service discharge; therefore, service connection is not warranted on a presumptive basis for a chronic disease of the nervous system.  See 38 C.F.R. §§ 3.303 (a)-(b), 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Likewise, although the Veteran's service in Vietnam is documented, and therefore, his exposure to herbicides is presumed, there is no competent evidence that he was diagnosed with acute or subacute transient peripheral neuropathy which appeared anytime near his last exposure to Agent Orange.  See 38 C.F.R. § 3.309 (e), Note 2.  Indeed, the evidence shows that his peripheral neuropathy appeared many years after separation from active service.  Therefore, service connection is not warranted based upon the Veteran's presumed exposure to herbicides during active service or on the basis of a chronic disease under 38 C.F.R. §§ 3.307, 3.309(a), and 3.303(b).  

Notwithstanding the foregoing presumption provisions, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disability was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  

Again, STRs do not show evidence of peripheral neuropathy of the upper or lower extremities in service.  As noted above, the evidence shows that peripheral neuropathy was not diagnosed until August 2010.  

Moreover, no medical professional has ever suggested that the Veteran's peripheral neuropathy of the hands and feet was related to his military service, and neither the Veteran nor his attorney has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  In short, there is no competent evidence to support the claim.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

To the extent the Veteran relates his peripheral neuropathy to service (to include herbicide exposure), the Board finds that such is not competent evidence.  The Board acknowledges that the Veteran is competent to report readily observable features or symptoms of an event in service.  Nonetheless, the Veteran's assertions of a link between his peripheral neuropathy of the upper and lower extremities to alleged herbicide exposure while in service are not competent; such a linkage is a highly complex scientific and medical conclusion that is not readily lay observable.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

V.  Factual background & Analysis-I/R PTSD.

The Veteran essentially contends that his service-connected PTSD is more disabling than the 50 percent rating currently assigned.  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's service-connected PTSD is evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

Under the provisions for rating psychiatric disorders, a rating of 50 percent is assigned where the claimant exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term or long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is assigned where the claimant exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships. 

A rating of 100 percent is assigned where the claimant exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  

Moreover, the list of symptoms under the rating criteria is meant to be examples of the symptoms that would warrant the evaluation, but they are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and that a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

In assessing the evidence of record, it is also important to note that the Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.   A score of 61 to 70 is defined as some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.   

The Veteran's claim for an increased rating for PTSD was considered received in February 2012.  Submitted in support of the claim for increased rating for PTSD were treatment reports from SSA, including VA as well as private treatment reports, dated from January 2007 to May 2009.  These records show that the Veteran received clinical attention for symptoms of his PTSD, including anxiety, depression and difficulty sleeping.  Following a VA examination in October 2008, the examiner reported a diagnosis of PTSD, mild to moderate severity; a GAF score of 61 was assigned.  Among the records is the report of a mental capacity assessment, dated in February 2009, in which the examiner stated that the Veteran's PTSD had caused decrease in work efficiency.  The examiner also noted that irritability had likely contributed to frequent job changes.  

Also among the SSA records is the report of a mental capacity assessment conducted by Dr. Shyamsunder Chakilum dated in June 2010.  The Veteran suffers from PTSD symptoms, poor tolerance to medications and somatic symptoms from probable exposure to Agent Orange.  Dr. Chakilum stated that the Veteran's vertigo, anxiety, and irritability are marked to extreme as are his moods.  The examiner also stated that the Veteran has serious mood instability and poor stress tolerance.  He was unlikely to function on any job at this time.  

Considered in evaluating the Veteran's claims are the reports of VA examinations conducted in September 2013, during which the Veteran reported anxiety, irritability, outbursts of anger and social withdrawal.  The examiner noted that the Veteran suffered from anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or worklike setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  Also noted was that the Veteran reported that he is irritable, snappy, and that he was hard to get along with.  He reported that he had a history of physical fights but denied any physical altercations, physical aggression, or violence since his last examination. 

The diagnosis was PTSD; the examiner assigned a GAF score of 58.  The examiner noted that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner stated that it was his opinion that the Veteran's service connected PTSD would result in reduced reliability and productivity in the work place.  The examiner noted that the Veteran was self-employed as an insurance salesman, and he continued to do some financial advising.  

The examiner explained that the Veteran had reported problems with irritability and low frustration tolerance as he reported problems with irritability and low frustration tolerance as well as chronic sleep impairment which would likely cause mild to moderate impact on employment at this time.   The examiner stated that it was his opinion that there was no evidence that his PTSD had worsened since the last examination.  

On the occasion of another psychiatric examination in February 2016, the Veteran noted ongoing anxiety issues with occasional panic attacks for which he went to the clinic several times in 2013 and to the emergency room a couple of times in 2014 with attacks.  He also noted that depression "comes and goes."  He denied any suicidal or homicidal ideation.  Following an examination, the pertinent diagnosis was PTSD; he was assigned a GAF score of 58.  The examiner stated that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The 2016 examiner indicated that the Veteran's PTSD was manifested by depressed mood, anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment.  He denied any homicidal or suicidal ideation.  It was noted that the Veteran was casually dressed and appropriately groomed.  Affect was congruent and appropriate, friendly and engaging.  Thought processes were generally goal directed.  The Veteran was fully oriented.  Voice and speech was within normal limits.  Intelligence level appeared to be average.  No psychomotor agitation or retardation was observed.  Memory was generally intact.  Concentration was generally okay.  

After review of the evidentiary record, the Board finds that the criteria for an evaluation in excess of 50 percent are not warranted.  Significantly, the Board finds that the Veteran's PTSD symptoms established by the competent and credible evidence of record are not the equivalent in severity to those associated with a 70 percent disability rating.  In this regard, the Board finds that the evidence shows that the Veteran has anxiety, depression, chronic sleep disturbance, impaired impulse control - but not represented by periods of violence, irritability, avoidance behavior, disturbances in motivation and mood, and moderate impairment in occupational and social functioning due to his PTSD.  

This is evidence against a rating higher than 50 percent.  The Board is aware that the examination report listed some of the symptoms found under the 70 percent rating such as impaired impulse control with periods of violence.  However, it is clear that the periods of violence did not refer to events during or contemporaneous to the appeal period.  The Veteran filed his claim for an increase in 2012 and his previous PTSD examination was more than one year prior to that date - his reports thus demonstrate that the violence occurred years prior to when he filed his current claim and have not occurred contemporaneous to the period on appeal. 

Ultimately, it is the level of impairment that a rating compensates for and here the most probative evidence shows that his level of social and occupational impairment did not approximate that required for the 70 or 100 percent ratings.  In The assigned GAF scores also tend to show that his disability is not so severe as to meet the level of impairment described for the 70 percent or 100 percent rating.  The evidence also shows that the Veteran's PTSD does not result in impairment in most areas; his impairment appears to be primarily in mood, but not in other areas.  

Significantly, the Veteran reported that he has been married for 40 years; he also reported that he has an adult daughter who lives with him and his wife, and he has a good relationship with her.  He also reported having a few friends and he attends church regularly.  Therefore, while he prefers to be alone, he is not unable to establish or maintain effective relationships.  

The GAF scores have primarily been in the range of moderate symptoms (GAF scores of 58-65), which includes example symptoms equating to a 50 percent rating.  And, the Veteran examiners have expressly characterized the severity of the Veteran's PTSD as "reduced reliability and productivity," which mirrors the severity level of impairment for a 50 percent rating.  Therefore, based on the predominantly moderate GAF scores and the VA examiner's characterization of the severity of the disability, the Board does not find that the GAF scores are sufficient evidence to approximate a 70 percent rating compared to a 50 percent rating.  

In sum, the preponderance of the evidence is against the claim for a schedular rating in excess of 50 percent for the Veteran's service-connected PTSD; there is no reasonable doubt to be resolved; and an increased rating is not warranted.  For these reasons, the Board concludes that the Veteran's symptoms approximate the criteria for a 50 percent rating but not higher, as to the entire appeal period. Hence, entitlement to a schedular rating higher than 50 percent must be denied.  


Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b) (1) (2016).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b) (1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id.  

Here, the schedular criteria for rating psychiatric disabilities are non-exhaustive and the schedule accounts for impairment including total impairment.  There are no symptoms of the Veteran's PTSD shown in the record that either do not fit into the listed schedular symptoms or could not be analogized to those symptoms.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the PTSD, service connection has been established for bilateral hearing loss and tinnitus.  The record does not show that there is a collective effect of his service connected disabilities that make his PTSD disability picture unusual or exceptional.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  


VI.  Factual background & analysis-TDIU.

The Veteran essentially contends that he is unemployable as a result of his service connected PTSD, hearing loss and tinnitus.  The Veteran has reported having a college degree; he has had occupational experience working in customer service.  The Veteran reported that he became too disabled to work in July 2008; he noted that he last worked full time in 2008.  On VA Form 21-8940, dated in July 2009, the Veteran reported that he left his last job because of his disabilities.  

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where the Veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a).  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  

A total disability rating may also be assigned on an extra-schedular basis, under the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341 (a); see also 38 C.F.R. § 4.19 (2016) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the Veteran is service connected for PTSD, rated as 50 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.  His combined evaluation is 60 percent.  He therefore does not meet the scheduler requirements for TDIU under 38 C.F.R. § 4.16(a).  The Board has considered whether referral under subsection (b) is warranted but finds that it is not as the evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation. 38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   

Submitted in support of the Veteran's claim includes an administrative decision from SSA, dated in August 2010, which determined that the Veteran became disabled in February 2009.  Also submitted were treatment records from SSA, VA as well as private treatment reports, which show that the Veteran received clinical evaluation for numerous disabilities considered in reaching the August 2010 decision, including vertigo, heart disease, hypertension, and PTSD.  Among the SSA records is the report of a mental capacity assessment conducted by Dr. Shyamsunder Chakilum in June 2010, wherein he noted that the Veteran suffers from PTSD symptoms, poor tolerance to medications and somatic symptoms from probable exposure to Agent Orange.  Dr. Chakilum stated that the Veteran's vertigo, anxiety, irritability was marked to extreme as are his moods.  The examiner also stated that the Veteran has serious mood instability and poor stress tolerance.  Dr. Chakilum concluded that the Veteran was unlikely to function on any job at this time.  

On the contrary, the Board notes that, following an audio examination in October 2009, a VA examiner opined that the Veteran would be able to continue in his line of work as a financial advisor or his prior filed of IT work.  Following a PTSD examination in October 2009, the VA examiner noted that the Veteran remained employed on a part-time basis despite his moderate symptoms of PTSD.  The examiner opined that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning.  More recently, in September 2013, a VA examiner opined that the Veteran's service-connected PTSD would result in reduced reliability and productivity in the work place.  The examiner observed that there was no evidence that the Veteran's PTSD had worsened since his 2009 examination and there was no evidence that his PTSD would render him unable to secure and maintain substantially gainful employment; she noted that the Veteran continued to do some commission-based work since his last examination.  

Initially, the Board must note that VA is not bound by the determinations of SSA.  See 38 U.S.C.A. § 7104 (c); 38 C.F.R. § 19.5; Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA); Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992) (while VA is not bound by the determination made by SSA, although such evidence is "pertinent"); Martin v. Brown, 4 Vet. App. 136, 140 (1993); cf. Golz v. Shinseki, 590 F.3d 1317, 1323   (Fed. Cir. 2010) (VA has a duty to assist the Veteran in obtaining SSA records if such are determined to be reasonably relevant to the claim).  

Therefore, while the Board acknowledges that SSA appears to have made a determination in this case that the Veteran is unemployable; however, the Board is free to make its own determination in this case.  To the extent that the Veteran has been awarded SSA disability, the fact remains that disability was awarded as a result of the Veteran's non-service-connected conditions, in addition to various mood/affective disorders.  

After a thorough review of the evidentiary record, the Board finds that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude his ability to engage in substantially gainful employment.  Significantly, as noted above, in October 2009, a VA examiner opined that the Veteran's hearing loss and tinnitus would not prevent him from being employed in a job consistent with his work experience and education.  And, in September 2013, a VA examiner stated that there was no evidence that the Veteran's PTSD would render him unable to secure and maintain substantially gainful employment; she noted that the Veteran continued to do some commission-based work since his last examination.  In fact, in February 2016, the VA examiner noted that the Veteran's PTSD only resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In sum, the medical evidence of record does not demonstrate that his disabilities would preclude him from being able to engage in substantially gainful employment.  

The Board has considered the opinions of the VA examiners; however, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16 (a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").  Upon review of all lay and medical evidence, the Board finds that the Veteran's level of disability, given his education, training, and experience, would not render it impossible for the average person to obtain or retain substantially gainful employment of some type based solely on his service-connected disabilities.  Van Hoose, 4 Vet. App. at 363.  While he experiences occupational impairment as a result of his service-connected disabilities, which is reflected in his combined total rating of 60 percent, the record does not indicate that he is unable to work.  Although the Veteran reported that he has not been employed since July 2008, at his September 2013 PTSD examination, the Veteran indicated that he continued to do some financial advising and selling insurance; and, he expressed interest in doing some job retraining.  

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim.  The evidence does not demonstrate that the Veteran's service-connected disabilities alone, when considered in association with his educational attainment and occupational background, render him unable to secure or follow a substantially gainful occupation.  As such, the evidence weighs against finding that his service-connected disabilities have combined to cause unemployability.  Entitlement to TDIU is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The application to reopen the previously denied claim of service connection for erectile dysfunction, including as secondary to service-connected PTSD, is denied.  

The application to reopen the previously denied claim of service connection for a heart condition, including as secondary to service-connected PTSD, is denied.  

Service connection for vertigo, to include as secondary to service-connected hearing loss, tinnitus or PTSD, is denied.  

Service connection for peripheral neuropathy of the right upper extremity, to include as due to Agent Orange exposure, is denied.  

Service connection for peripheral neuropathy of the left upper extremity, to include as due to Agent Orange exposure, is denied.  

Service connection for peripheral neuropathy of the right lower extremity, to include as due to Agent Orange exposure, is denied.  

Service connection for peripheral neuropathy of the left lower extremity, to include as due to Agent Orange exposure, is denied.  

Entitlement to a rating in excess of 50 percent for PTSD is denied.  

Entitlement to a TDIU is denied.  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


